   
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

03-md-1570 (GBD)(SN
In re Terrorist Attacks on September 11, 2001 ( XSN)
ECF Case
This document relates to: 19-cv-44 (GBD)(SN)
Prior, et al. v. The Islamic Republic of Iran ECF Case

 

 

 

 

ORDER OF JUDGMENT AS TO LIABILITY AND FOR PARTIAL FINAL DEFAULT
JUDGMENTS ON BEHALF OF PRIOR PLAINTIFFS IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs through their
Motion for Entry of Partial Final Default Judgments Against the Islamic Republic of Iran as to
Liability and Damages (the “Motion”), who are each a spouse, parent, child, or sibling (or the
estate of a spouse, parent, child, or sibling), of a victim killed in the terrorist attacks on September
11, 2001, together with the entire record in this case, it is hereby:

ORDERED that the Motion is granted and default judgment as to liability is entered in
favor of all plaintiffs in Prior, et al. v. The Islamic Republic of Iran, Case No. 19-cv-44 (GBD)(SN)
against the Islamic Republic of Iran; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Prior, et al. v. The Islamic Republic of Iran., 19-cv-44, as identified in the
attached Exhibit A, who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of individuals killed in the terrorist attacks on September 11, 2001, as
indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is

 
Case 1:03-md-01570-GBD-SN Document 5088 Filed 09/06/19 Page 2 of 4
Case 1:03-md-01570-GBD-SN Document 5085 Filed 09/05/19 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Prior Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York so
___ SEP 0 6.1 UB Den who

RE) B. DANIELS
nited oh District Judge

 

 
Case 1:03-md-01570-GBD-SN Document 5088 Filed 09/06/19 Page 3 of 4
Case 1:03-md-01570-GRD-SN Dacument 5085-1 Filed 09/05/19 Page 1 of 2

 

 

 

 

 

 

 

en hx pte ey

 

 

 

 

  

 

 

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5088 Filed 09/06/19 Page 4 of 4

 

00°000°00S‘sz $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°00S‘8 $ PIG It AOTUUUE A plaed uyor) “IS Ayoraure % praed uyor
00°000‘00S‘8 $ PIO OUVISTA, Buely| I] OURISIA, SeuOY | uyor
00°000‘00S°8 $ PIT) ouRIsIA Bley SHI[OSIN| — II OURISTA sewioyy, uyor

J

oO é re

So > wn n

EH S > | aINVN LSVI SIAN aINVN & | SIN LSV1 aN GAVN LSaa
WALLV'IOS S S 4 4 HALINIV Td aTqqIN Lsald S INGOHOaa aTaqN LINAGHOAd

o ZK AATLNIV1d | HALLNIWTd | INdqa0aa

lan} zi
a5
V LISTHXxa

 

c4107¢ abe 6T/GO/60 Pally T-G8O0GIUEWIND0g NS-dd9-0ZSTO-PW-E0:T ased

 

 
